PER CURIAM.
This petition for writ of certiorari seeks reversal of the respondent’s order granting the issuance of a motor vehicle dealer’s license to Mclnerney Ford, Inc.
We have heard oral argument in this cause and have carefully examined the record and the briefs submitted by the parties, as well as the brief of the Amicus Curiae. Upon our consideration thereof, we conclude that respondent’s order is supported by substantial, competent evidence and was entered pursuant to lawful procedures and authority.
Petitioners having failed to demonstrate grounds for the relief sought, the petition for writ of certiorari is denied.
RAWLS, C. J., and JOHNSON and MILLS, JJ., concur.